NO. 12-17-00280-CV
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


IN RE:                                                §

JERRY LAZA,                                           §       ORIGINAL PROCEEDING

RELATOR                                               §

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Jerry Laza filed this original proceeding to challenge the trial court’s denial of his motion
to show authority.1 In a subsequently filed motion for emergency stay, Laza stated that the City
of Palestine filed a notice of removal to federal court on September 18, 2017. Because of the
removal to federal court, this Court took no action on the motion. On December 15, we
informed Laza that “[p]ursuant to 28 U.S.C. 1446(d) notice is hereby given that the petition, as
indicated by the motion for stay, received in this proceeding does not show the jurisdiction of
this Court, to-wit: the case has been removed to federal court and the federal court now has
exclusive jurisdiction over the case.” We informed Laza that the petition would be dismissed
unless amended on or before December 19 to show this Court’s jurisdiction. That deadline has
passed, and Laza has not responded to this Court’s December 15 notice.
        Once a notice of removal is filed, it “shall effect the removal and the State court shall
proceed no further unless and until the case is remanded.” 28 U.S.C. 1446(d); see In re Sw. Bell
Tel. Co., L.P., 235 S.W.3d 619, 624 (Tex. 2007) (“[f]rom the time the case was removed to
federal court until it was remanded to state court, the state court was prohibited from taking
further action[]”). “Following removal, the federal court has exclusive jurisdiction over the
action.” J.P. Morgan Chase Bank, N.A. v. Del Mar Properties, L.P., 443 S.W.3d 455, 460

        1
         Respondent is the Honorable Dwight L. Phifer, assigned judge for the 349th Judicial District Court in
Anderson County, Texas. The Real Party in Interest is the City of Palestine.
(Tex. App.—El Paso 2014, no pet.). Accordingly, the City’s notice of removal effected the
removal and vested the federal court with exclusive jurisdiction over the case. See 28 U.S.C.
1446(d); see also In re Sw. Bell Tel. Co., L.P., 235 S.W.3d at 624; J.P. Morgan Chase Bank,
N.A., 443 S.W.3d at 460. Thus, we lack jurisdiction over this proceeding and Laza’s petition for
writ of mandamus is dismissed for want of jurisdiction.
Opinion delivered January 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          JANUARY 3, 2018

                                       NO. 12-17-00280-CV



                                           JERRY LAZA,
                                              Relator
                                                V.

                                  HON. DWIGHT L. PHIFER,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Jerry
Laza; who is the relator in Cause No. DCCV16-356-349, pending on the docket of the 349th
Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus having
been filed herein on September 18, 2017, and the same having been duly considered, because it
is the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed for want of jurisdiction.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                    3